Citation Nr: 1524642	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  07-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a heart murmur with chest pain.  

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from March 1972 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In March 2014, a hearing was held before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  

In October 2014, the Board addressed multiple issues.  In pertinent part, the Board determined that new and material evidence had been submitted to reopen claims of service connection for a heart murmur with chest pain and for a left knee disability.  These issues were remanded so that the RO could adjudicate the claims on the merits.  Following substantial compliance with the remand directives, the case was returned to the Board.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination is required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the U. S. Court of Appeals for Veterans Claims (Court) held that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.

Review of the record shows that the Veteran was seen for complaints of chest pain on numerous occasions during service.  He reported a history of heart murmur since childhood, which was not noted at entry.  He was also seen for complaints related to the left knee following football and basketball injuries.  Current VA and military treatment facility records show diagnoses of atypical chest pain and left knee degenerative arthritis.  The Veteran testified that his current complaints are related to active duty service and he reported continuing problems since discharge.  Under these circumstances, a VA examination is needed.  

In this case, the Board acknowledges the Veteran's testimony at the hearing that he did not want to be scheduled for any further VA examinations.  The VA cannot obtain VA examinations without the Veteran's cooperation.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding the duty to assist in not a one-way street).  The Board notes, however, that service connection generally requires the current disability be related to events during service.  See 38 C.F.R. § 3.303 (2014).  On review, the claims folder does not contain medical opinions specifically addressing the etiology of the claimed disorders.  In an effort to assist the Veteran in substantiating his claims, the Board will remand the case for examinations.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of claimed heart murmur with chest pain.  The electronic claims folder must be available for review.  

The examiner is requested to identify any diagnosed disorder manifested by heart murmur and/or chest pain and to address the following questions:

(a) Did a heart murmur clearly and unmistakably (obvious, manifest, undebatable) exist prior to the Veteran's period of active service? 

In making this determination, the examiner is requested to consider the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the disorder, and lay and medical evidence concerning the inception, development and manifestations of the disorder.

(b) If a heart murmur clearly and unmistakably existed prior to service, is there clear and unmistakable evidence that it was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition.

(c) If a heart murmur did NOT clearly and unmistakably exist prior to service, is it at least as likely as not that any current heart murmur is directly related to active service or events therein.

(d) Regardless of the foregoing, is it at least as likely as not that any current disorder manifested by chest pain is related to active service or events therein.  

A complete rationale should be provided for any opinion offered.  The examiner is advised that the Veteran is competent to report his symptoms.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of claimed left knee disability.  The electronic claims folder must be available for review.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any current left knee disability is related to active service or events therein.  

A complete rationale should be provided for any opinion offered.  The examiner is advised that the Veteran is competent to report his symptoms.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

3.  The Veteran is hereby notified that it is his duty to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).  

4.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for a heart murmur with chest pain and for a left knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




